FILED
                           NOT FOR PUBLICATION                               JAN 26 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: JOHN SHEK,                                No. 14-60077

          Debtor.                                BAP No. 13-1331
______________________________

JOHN SHEK,                                       MEMORANDUM*

              Appellant,

 v.

JANINA M. HOSKINS, Trustee; UNITED
STATES TRUSTEE,

              Appellees.


                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
               Jury, Kurtz, and Pappas, Bankruptcy Judges, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      John Shek appeals pro se from the Bankruptcy Appellate Panel’s judgment

affirming the bankruptcy court’s order dismissing Shek’s bankruptcy petition for

failure to file timely schedules and other required documents. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP decisions, and

apply the same standard of review that the BAP applied to the bankruptcy court’s

ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th

Cir. 2009). We affirm.

      The bankruptcy court properly dismissed Shek’s bankruptcy petition

because Shek failed to file all required documents in a timely manner, despite at

least three extensions of the deadline by the bankruptcy court. See 11 U.S.C.

§ 521(a), (i); see also Wirum v. Warren (In re Warren), 568 F.3d 1113, 1116 (9th

Cir. 2009) (discussing dismissals under 11 U.S.C. § 521).

      We reject Shek’s arguments, made for the first time on appeal, that the

bankruptcy court should have waived the filing requirements, and that his property

was improperly sold. See Kaass Law v. Wells Fargo Bank, N.A., 799 F.3d 1290,

1293 (9th Cir. 2015) (“Ordinarily, an appellate court will not hear an issue raised

for the first time on appeal.”); In re Mercury Interactive Corp. Sec. Litig., 618 F.3d
988, 992 (9th Cir. 2010) (an issue will generally be deemed waived on appeal if the

argument was not raised sufficiently for the trial court to rule on it).


                                            2
      Contrary to Shek’s contention that his filing fee should have been waived, he

did not apply for waiver of the fee. See Fed. R. App. P. 24.

      We reject as unsupported by the record Shek’s argument that an attorney

representing the United States Trustee tricked Shek into waiving his rights.

      Shek’s request to deny the appearance of Terri Didion on behalf of the

United States Trustee, filed July 15, 2015, is denied.

      Shek’s “request[s] unavailability,” filed July 31, 2015, and October 14,

2015, are denied as unnecessary.

      AFFIRMED.




                                          3